Name: Commission Decision of 14 December 2009 amending Decision 2007/230/EC on a form concerning social legislation relating to road transport activities (notified under document C(2009) 9895) (Text with EEA relevance)
 Type: Decision
 Subject Matter: land transport;  organisation of work and working conditions;  organisation of transport;  information and information processing;  social framework
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/80 COMMISSION DECISION of 14 December 2009 amending Decision 2007/230/EC on a form concerning social legislation relating to road transport activities (notified under document C(2009) 9895) (Text with EEA relevance) (2009/959/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/22/EC of the European Parliament and of the Council of 15 March 2006 on minimum conditions for the implementation of Council Regulations (EEC) No 3820/85 and (EEC) No 3821/85 concerning social legislation relating to road transport activities and repealing Council Directive 88/599/EEC (1), and in particular Articles 11(3) and 13 thereof, Whereas: (1) The primary source of information at the roadside checks is the recordings made in the tachograph. The lack of records should only be justified where tachograph records, including manual entries, were not possible for objective reasons. In such cases the attestation confirming such reasons should be established. (2) The form of attestation provided in the Annex to Commission Decision 2007/230/EC (2) proved to be insufficient to cover all cases where it is technically impossible to record a drivers activities on the recording equipment. (3) In order to enhance the efficiency and effectiveness of the checking by Member States of compliance with the provisions of Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (3), the form should be modified by the insertion of additional elements to those indicated in Article 11(3) of Directive 2006/22/EC. (4) The form of attestation should be used only if the tachograph records, for objective technical reasons, are unable to demonstrate that the provisions of Regulation (EC) No 561/2006 have been respected. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 18(1) of Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (4), HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/230/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 102, 11.4.2006, p. 35. (2) OJ L 99, 14.4.2007, p. 14. (3) OJ L 102, 11.4.2006, p. 1. (4) OJ L 370, 31.12.1985, p. 8. ANNEX